                           Case 1:19-cr-00521-PKC Document 14-1 Filed 11/05/19 Page 1 of 1
1'i).39S (Rev. 11~S-42)




                                                       ADVICE OF RIGHTS

                                                                                    :: ~~fl~7¥t!W«t
                                                                                   ,Time    pkn
                                                                                              3:8Q·
                                                                 YOURRlGBTS

                          Before we ask you .any questious, you'must uodcrstand your rigbfs •.
                          You have the .right ~ remain sileD.t.
                                                                                                    ..
                                                                                                     .,
                                                        :   ..
                   . . An)1bing you say cin be used against y~ in comt
                                                             '
                                                                                                     l

                          .you have
                               .
                                    the rigbl to talk
                                                  .  .to'a la~     foradvice. befcn we isk you my     questious.
                                                                                                      .



                               i   ' .



                     .Ifyoa_.it&m.                 la.,.,;:,_will be~lilr)'OUbcCUeaay~                             ifyoi, wish.

                          If you decide to ~        questions ~     Withouta ~     JRI4[IIt,.you haVo tbc. r,igb.t ~ stop
                          8DSWerius.at aDy time.       .                                       '.                       .




                      I have read this itatemco.t of my rigbmaod I nnctc:r8t.ncI what my iigbia are. At this. time; I ani

                     willmgw-~-"a~=                                                £;;:;; ~~                          .
          Witness: ~;=;:::"'::~--lo.~-¥-~~""_""::,_-+-,,,,:,




                                                                                                                            USAO_000171
